UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 January 30, 2014 Date of Report (Date of earliest event reported) 4Cable TV International, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-53983 80-0955951 (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) No.) 1248 Highway 501 Business Conway, South Carolina 29526 (Address of Principal Executive Offices) 1-843-347-4933 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 8 – OTHER EVENTS Item 8.01.Other Events. On January 30, 2014, the Board of Directors of 4Cable TV International, Inc. (the “Company”) adopted the 2014 Equity Incentive Plan (the “Plan”) and reserved 6,000,000 shares of the Company’s common stock for issuance thereunder to officers, directors, employees and consultants of the Company. A copy of the Plan is attached hereto as Exhibit 99.1. SECTION 9 – FINANCIAL STATEMENT AND EXHIBITS Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Exhibit Description 2014 Equity Incentive Plan 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 4CABLE TV INTERNATIONAL, INC. a Nevada corporation Dated: February 12, 2014 By: /s/ Steven K. Richey Steven K. Richey Chief Executive Officer 3
